By the Court,
Lewis, C. J.
Section 193 of the Practice Act provides that “The former verdict or other decision may be vacated and a new trial or rehearing granted, on the application of the party aggrieved, for any of the following causes materially affecting the substantial rights of such party : Eirst — Irregularity in the proceedings of the Court, jury, or adverse party, or any order of the Court, or abuse of discretion, by which either party was prevented from having a fair trial. Second — Misconduct of the jury. Third — Accident or surprise which ordinary prudence could not have guarded against. Fourth — Newly discovered evidence material for the party making the application, and which he could not, with reasonable diligence, have discovered and produced at the trial. Fifth — Excessive damages, appearing to have been given under the influence of passion or prejudice. Sixth — Insufficiency of the evidence to justify the verdict’ or other decision, or that it is against law. Seventh— Error in law occurring at the trial, and excepted to by the party making the application.”
Without saying that this section embraces all cases in which a District Court may grant a new trial, it may be safely said that a verdict or other decision “ cannot be set aside where no irregularity or error whatever is shown, and the verdict or decision is in accordance with and justified by the evidence. The Court in such case has no more right to set aside a verdict or decision than it has to render a judgment without pursuing the forms prescribed by *428law. Error in some respect, or injustice in the result, alone authorizes an interference with a judgment or decree once rendered.
In this case the judgment which was in favor of the defendants, was set aside by the Court below, although the statement made out by the plaintiff, on his motion for new trial, shows clearly that he failed to make out a case against the defendants, that the evidence entitled them to judgment, and it was not claimed that any error or irregularity occurred at the trial.
The action was brought to recover the sum of twelve hundred and forty-one dollars, alleged to be due for services and labor per-, formed for defendants, by several persons who assigned their demands to the plaintiff. Rut if the statement of the case, as made out by the plaintiff, be accepted as full and correct, (and it must be for the purposes of this appeal) he failed entirely to prove that any service or labor was performed by his assignors, or that any sum of money whatever was due to them or himself. Upon such a failure to make out a case, the defendants were certainly entitled to the judgment rendered in their favor. And as no error is claimed to have, occurred at the trial prejudicial to the plaintiff, the Court below had no authority to disturb it.
The judgment, it is true, does not appear to have been based upon this ground. That, however, is of no .consequence, as the decision itself was right and warranted by the evidence, for a wrong reason will not vitiate or affect a correct judgment or result.
The order of the Court setting aside the judgment and ordering a new trial was erroneous, and must be reversed as to the appellants. As to Wells and Shetter, who neither took issue upon the material allegations of the complaint, nor appealed to this Court, it must remain undisturbed.